Citation Nr: 1224598	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-28 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for polyneuropathy of the right lower extremity. 

2.  Entitlement to an initial evaluation in excess of 20 percent for polyneuropathy of the left lower extremity. 

3.  Entitlement to an initial evaluation in excess of 10 percent for polyneuropathy of the right upper extremity. 

4.  Entitlement to an initial evaluation in excess of 10 percent for polyneuropathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to July 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  

The Veteran's representative submitted argument via a Statement of Accredited Representative in Appealed Case in December 2010 prior to a February 2011 Board remand.  A Statement of Accredited Representative in Appealed Case after this remand was issued was not submitted.  However, in an April 19, 2012, letter attached to the most recent supplemental statement of the case, the Veteran and his representative were advised that they had 30 days from the date of this letter to respond.  As 30 days have since passed, the Board will proceed.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

This case was remanded in February 2011 to provide the Veteran a VA examination to determine the current severity of his service-connected polyneuropathy of the bilateral upper and lower extremities.  The claims file contains a February 2011 letter notifying the Veteran that he was being scheduled for an examination and that he would be notified by the nearest VA medical facility of the date, time, and place of the examination.  The claims file also contains a Compensation and Pension Examination Inquiry, which reflects that a VA peripheral nerve examination was requested on February 11, 2011.  The evidence of record reflects that the Veteran failed to report for his February 2011 scheduled VA examination.

In the February 2011 remand, the Board specifically requested that the RO notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  It was further noted that, in the event that the Veteran did not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  The Board requested that it must also be indicated whether any notice that was sent was returned as undeliverable, and that all copies of all documentation notifying the Veteran of any scheduled VA examination be placed in the Veteran's claims file. 

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in light of the fact that it was expressly requested that all copies of all documentation notifying the Veteran of any scheduled VA examination be placed in the claims file, and the claims file does not contain documentation that the Veteran was specifically notified of the date, time, and place of his scheduled February 2011 VA examination, the Board finds that VA has not substantially complied with the remand directives.  Id. 

If documentation reflecting that the Veteran was notified of the date, time, and place of the scheduled February 2011 VA examination is not able to be obtained, the Veteran should be scheduled for a new VA examination. 

Accordingly, the case is remanded for the following action:

1.  The RO must obtain and associate with the claims file copies of all documents notifying the Veteran of the date, time, and place of his scheduled February 2011 VA examination.  Documentation must be obtained which shows that notice scheduling this examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

2.  If, and only if, documentation is not obtained reflecting that the Veteran was notified of the date, time, and place of the February 2011 VA examination, the Veteran must be afforded another VA examination to ascertain the current severity of his polyneuropathy of all four extremities.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All tests or studies necessary to make this determination must be ordered.  Thereafter, the examiner must specifically state whether any neurologic manifestations found result in complete or incomplete paralysis of any nerve in each of the four extremities.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Incomplete paralysis of either sciatic nerve may also be characterized as moderately severe.  Any opinion provided must include an explanation of the basis for the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  If the Veteran is afforded another examination, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  If another examination is conducted, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Thereafter, the RO must readjudicate the claims.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have been given an opportunity to submit additional argument, the appeal must be returned to the Board for further review.

6.  THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  Expedited handling is required. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

